internal_revenue_service number release date index number ------------------------------------------------------------ ----------------------------- ------------------------------------------------ ---------------------------------- --------------------------- in re --------------------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-155517-05 date date legend company ----------------------------------------------------------------- ---------------------------------------------------------- agent date a date b date c year f state state law ----------------------- ----- ----------------------- ----------------------- ------------------- ------- -------------------- ---------------------------------------------------------------------------------------- - ------------------------------------------------ e association ------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------------------------------- number d ------------------------------------------------------------------------------------------------------------------- ------ ---------- ---------- ------------------------- ------------------------- ------------------------- m t u v w x dear --------------- b and c in which you requested a ruling whether company is permitted a deduction pursuant to sec_832 under subchapter_l of the internal_revenue_code_of_1986 in the proposed transaction described below facts qualifies as an interinsurer reciprocal for federal_income_tax purposes company was formed in year f for the primary purposes of providing medical malpractice insurance for e association as a reciprocal risk retention group company operates as an unincorporated association of entities subscribers who acting through agent an attorney-in-fact exchange insurance contracts thereby insuring each other agent is a non-stock corporation this is in reply to your letter of date a and subsequent correspondence of dates company is a state a domiciled captive reciprocal risk retention group that company company files the national association of insurance commissioners naic approved annual_statement for property and casualty insurance_companies with the department of insurance for state a company provides claims-made professional liability and occurrence general liability coverage company is governed by its board_of directors the insurance_contract among the subscribers is the subscriber’s agreement it is under this agreement the subscribers agree to insure each other pursuant to the bylaws of company not less than three-fourths of the board_of directors shall be subscriber-insureds of company and not more than one-fourth of the members of the board_of directors may be agents or employees of agent the board_of directors supervises the property finances and operations of company subscribers there are number d class i subscribers under company’s subscriber agreement there are two classes of subscribers class i subscribers have contributed capital to company and are entitled to vote and are entitled to be credited subscriber savings and class ii subscribers have not contributed capital to company and are non-equity non-voting subscribers class ii subscribers also include any insured that is insured solely through an extended period reporting endorsement each class i subscriber has one vote for each dollar in its accounts capital vote and one vote as an individual subscriber individual subscriber vote under certain conditions class ii subscribers may petition company to become class i subscribers under the bylaws as incorporated in the subscribers agreement the board_of directors are elected by a plurality of capital votes cast by class i subscribers all matters must receive both a majority of the capital votes and a majority of the individual subscriber votes unless a greater number of votes by the class i subscribers are required_by_law there are three subscriber statuses under the subscribers agreement a subscriber remains so until it is no longer insured under an insurance_policy a discontinuing subscriber is a subscriber that is no longer insured under an insurance_policy and such policies are subject_to adjustment a discontinuing subscriber also maintains the same voting rights as other class i subscribers and a withdrawn subscriber is a discontinuing subscriber that is no longer insured and all policy years which were subject_to adjustment have been deemed final and closed by company board_of directors capital accounts and rights of subscribers company has established three types of capital accounts the charter capital_account is comprised of the initial capital contributions of subscribers less their losses if any and any returns discontinuing and withdrawn subscribers are entitled to receive their charter capital accounts when capital returns are authorized by the board_of directors the subscriber savings account is comprised of calendar_year savings statutory income of company credited to each subscriber credits to the subscriber savings accounts are made at such times and in amounts determined by the board_of directors and are calculated in accordance with the subscriber equity allocation plan adopted by and amended from time to time by the board_of directors the subscriber equity plan may take into account such factors as the existing account balances premium losses and reserves attributable to each subscriber savings credited to the subscriber savings accounts remain subject_to absorption of future losses the surplus capital_account is comprised of capital voluntarily contributed to company by subscribers or capital otherwise credited on behalf of subscribers the surplus capital_account may be adjusted for any losses_incurred by company only after all charter capital accounts have been distributed return_of_capital if authorized by the board_of directors may be made from the surplus capital accounts discontinuing subscribers are eligible to share in the results of all policy years in which a policy was issued to the discontinuing subscriber and the discontinuing subscriber’s surplus capital_account is subject_to adjustment for those policy years once charter capital_account balances have been paid in full for the policy years at issue and regular subscribers have been paid in full their surplus capital accounts the discontinuing subscriber will receive that portion of its surplus capital_account ratably over a ten-year period pursuant to bylaws of company in the event of voluntary termination or in the event of involuntary liquidation by state a department of insurance the liabilities of company will be satisfied or provided for as required by applicable law if any surplus exists after payment of provision for all liabilities such surplus will be distributed to its subscribers who were the subscribers of company within twelve months prior to the last termination of its license each subscriber’s share of the distribution shall be an amount and in such proportion as shall be determined by the board_of directors or by state a department of insurance or a court having jurisdiction in the event a conservator or liquidator is appointed in the case of involuntary liquidation under the subscribers agreement each subscriber agrees that the savings of company may be credited to its subscriber savings account in such amounts and such times as determined by the company’s board_of directors the amounts to be credited are calculated in accordance with the subscriber equity allocation plan as adopted and amended by the board_of directors a subscriber savings account is maintained for each subscriber company notifies subscribers of amounts credited to their subscriber savings account on or before march following each tax_year in which credits of statutory income are made notification of amounts credited to the subscribers’ savings account is sent to each subscriber in accordance with sec_1 c v of the regulations within t most if not all claims will be resolved within u discontinuing subscribers will be paid the amount reflected in their subscribers savings accounts as follows company expects the majority of claims from a given policy year will be resolved within days of v of becoming a discontinuing subscriber such discontinuing subscriber will receive m of the balance of its subscriber savings account within days of w of becoming a discontinuing subscriber such discontinuing subscriber shall receive m of the remaining balance of its subscriber savings account and within days of x of becoming a discontinuing subscriber such discontinuing subscriber will receive the remaining balance if any of its subscriber savings account subscribers shall be entitled to these distributions even if policy years for which they are responsible are still open and even if the subscriber itself has open claims if at any time a discontinuing subscriber’s savings account balance is greater than the amount by which its subscribers savings account could be adjusted downward based on the results of claims from policy years still subject_to adjustment the discontinuing subscriber shall receive one or more payments from its subscribers savings account so that at no time does a discontinuing subscribers savings account balance remain greater than the amount by which such balance could be subject_to adjustment company will review a discontinuing subscribers savings account at least annually to determine if any payments will be made under this provision and will annually pay the discontinuing subscriber the excess_amount notwithstanding the above method and time parameters for returning a additionally the agreement has a true up mechanism so that subscribers discontinuing subscribers savings account balance a subscriber shall receive the entire amount reflected in its subscribers savings account the earlier of i the time parameters listed above or ii within ninety days after becoming a withdrawn subscriber receive the true balance of their subscribers savings account once all policy periods in which they were a subscriber are closed once a discontinuing subscriber becomes a withdrawn subscriber the final true balance shall be determined if the withdrawn subscriber balance is greater than the amounts that were paid to such subscriber then company shall pay the difference within days following the discontinuing subscriber becoming a withdrawn subscriber if a discontinuing subscriber or a withdrawn subscriber’s true subscriber savings account balance is less than the amounts that were paid to such subscriber then the subscriber shall promptly repay company the difference upon written notice by company if a discontinuing subscriber or a withdrawn subscriber has balances or credits reflected in any other equity accounts with company or otherwise company may at its option require the subscriber to repay the amount of overpayment to company or deduct or offset the amounts against the other balances or credits capital_contribution the agreement also provides that in order to remain financially strong by protecting the subscriber insureds and company from the unpredictable vicissitudes of this type of market from time to time company may request subscribers with positive credit balances in their subscriber savings accounts to voluntarily contribute as capital to company distributions made to the subscribers from their subscriber savings accounts these capital contributions are entirely voluntary subscribers are under no obligation to make a capital_contribution each subscriber determines whether or not it contributes part all or none of its subscriber savings account distribution as capital to company no adverse action will be taken by company against those subscribers that do not contribute a portion or all of their subscribers savings account credit balances company management will make the recommendation to the board_of directors which may accept change or reject the management recommendation board_of directors may also act to approve a distribution without management recommendation once the board_of directors approves the amount and time of the distribution company will as required by state a law seek any regulatory approvals from state authorities in order to make the subscriber savings account distributions to subscribers once required approvals are received from the director of the state department of insurance_company will allow subscribers to make capital contributions by contributing some or all of their distributions to company company represents that it is not issuing any financial_instrument to subscriber in return for the voluntary contribution and there is no requirement made by company for subscriber to agree to contribute capital in order to become a subscriber of company the purpose of the contribution is to maintain permanent capital company will distribute the subscriber savings account distributions to subscribers by transferring the savings credits out of their subscribers savings account into their surplus capital_account as capital contributed on behalf of the subscribers or by issuing a check to the subscribers which in turn would issue capital_contribution checks to company company will track the subscribers balance in the internal surplus capital_account by policy year law and analysis mutual_insurance_company as reciprocal sec_7701 a of the internal_revenue_code defines the term corporation to include insurance_companies sec_301_7701-1 c of the income_tax regulations provides that for purposes of taxation the classification of an organization is determined under the internal_revenue_code rather than under state law the term corporation is not limited to the artificial entity usually known as a corporation but also includes an insurance_company revrul_83_132 1983_2_cb_270 holds that a noncorporate business_entity that is primarily engaged in the business of issuing insurance contracts is an insurance_company and therefore a corporation within the meaning of sec_7701 a of the code and thus is taxable as a corporation under the provisions of subchapter_l prior to mutual insurance_companies were taxed under the provisions of sections the tax_reform_act_of_1986 repealed these provisions and mutual insurance_companies are now taxed under sec_831 of the code sec_831 of the code provides that an insurance_company other than a life_insurance_company is subject_to tax at normal corporate rates on its insurance_company_taxable_income sec_832 defines insurance_company_taxable_income for purposes of the tax imposed by sec_831 as the gross_income of the insurance_company as defined in sec_832 less the deductions allowed by sec_832 a distinguishing factor between a mutual insurer and a stock insurer is that the mutual insurer is controlled by and is operated for the benefit of policyholders neither the code nor the regulations define mutual_insurance_company the courts have determined that the characteristics of a mutual_insurance_company generally are the right of policyholders to be members to the exclusion of others and the right of such members to choose the management the sole business_purpose is to supply insurance substantially at cost the right of members to the return of premiums in excess of those amounts needed to cover losses_and_expenses and common equitable ownership of the assets by the members see revrul_74_196 1974_1_cb_140 current sec_832 is a redesignation of section b which was originally enacted by the revenue act of revenue act of publaw_87_834 section c 1962_3_cb_111 in considering the provisions of the revenue act of the senate_finance_committee described an interinsurer or reciprocal underwriter as reciprocal underwriters and interinsurers differ from ordinary mutual insurance_companies in that their business is conducted by two entities rather one an ordinary mutual_insurance_company receives all of the premium income from insurance and not only pays losses but conducts directly the operation and management of the insurance activities the reciprocal underwriter or interinsurer on the other hand pays its insurance losses but an attorney-in-fact performs all or most of the insurance functions-writing policies collecting premiums settling claims keeping records etc -and pays the related expenses for a portion of the premium income of the reciprocal s rep no 87th cong 2d sess 1962_3_cb_707 company is an unincorporated association through which subscribers acting through agent will exchange insurance contracts thereby insuring each other company’s only business is providing medical malpractice coverage substantially at cost subscriber remains a subscriber until the subscriber is no longer insured and all policy years subject_to adjustment are deemed final and closed as determined by the subscribers agreement and by company board_of directors subscribers through their right to vote select the management and elect members of committee subscribers also have the right to receive policyholder dividends to the extent declared and paid_by taxpayer and have the right to share in the assets of taxpayer upon liquidation taxpayer will pay the insurance losses and a will perform the insurance functions subscriber savings account sec_832 provides that in computing the taxable_income of an insurance_company which is an interinsurer or reciprocal underwriter the increase for the taxable_year in savings credited to subscriber’s accounts is allowed as a deduction and the decrease for the taxable_year in savings_credited_to_subscriber_accounts is includable as an item_of_gross_income sec_832 defines the terms savings credited to subscribers accounts as the portion of the surplus for the taxable_year that is credited to the individual accounts of subscribers before the 16th day of the third month following the end of the taxable_year but only if the reciprocal would be obligated to pay this amount promptly to the subscriber if he terminated his contract at the close of the taxpayer's taxable_year deduction for the increase in subscribers savings account and an increase in income for the decrease in subscribers savings account sec_1 c i provides that with respect to interinsurers and reciprocal underwriters a deduction is allowed for the increase for the taxable_year in savings_credited_to_subscriber_accounts or there is an inclusion as an item_of_gross_income the decrease for the taxable_year in savings_credited_to_subscriber_accounts sec_1 c ii provides that the deduction for savings_credited_to_subscriber_accounts may be claimed by a reciprocal only to the extent that the subscriber has a legally enforceable right to receive the amount credited to his account if he withdraws from the exchange and where the amounts credited by the reciprocal to the individual accounts of its subscribers are actually paid to subscribers who terminate their insurance contracts during the taxable_year thus no deduction is allowed for savings_credited_to_subscriber_accounts if the savings are not in fact promptly returned to subscribers when they terminate their contracts sec_1 c iii provides that a reciprocal claiming a deduction under section b now sec_832 must establish and maintain an account for savings_credited_to_subscriber_accounts the opening balance in such account for the first taxable_year for which a deduction is claimed shall be zero and in each taxable_year there shall be added to such account the total amount of savings_credited_to_subscriber_accounts for the taxable_year and there shall be subtracted from such account the total amount of savings subtracted from subscriber accounts for the taxable years however in no case may the amount added to the account exceed the total amount of savings to subscribers for the taxable_year irrespective of the amount of savings_credited_to_subscriber_accounts by the reciprocal for that taxable_year the regulations do not however define the term savings to subscribers for the taxable_year according to the legislative_history underlying section b the special deduction for savings credited to subscribers accounts was intended to benefit pure or classical reciprocals which as a matter of business practice credited any savings from insurance operations to the individual accounts of their subscribers on a yearly basis and which were in fact obligated to pay these savings to a subscriber if the subscriber was to terminate his insurance_contract and withdraw from the exchange at the end of such year see h_r conf_rep 87th cong 2d sess 1962_3_cb_401 accordingly the term savings to subscribers for the taxable_year as used in sec_1 c iii means that the portion of the company's surplus credited to subscribers which is attributable to current operating income rather than amounts included in surplus for which the source of the funds was the individual subscriber such as subscriber contributions to join the reciprocal or prior earnings see also c ii amounts contractually required to be returned to policyholders due to policy cancellations or erroneously computed premiums are not savings credited to subscribers within the meaning of former section b moreover since the portion of surplus that a pure or classical reciprocal could properly allocate to its individual subscribers would be based on the company's statutory income rather than taxable_income the term savings to subscribers for the taxable_year refers to the statutory income as reported on company's naic annual_statement sec_1 c iii provides that the increase if any in savings_credited_to_subscriber_accounts for the taxable_year is generally the amount by which the balance in the account for savings credited to subscribers at the close of the current taxable_year exceed the balance of such account at the close of the preceding_taxable_year and the decrease if any for the taxable_year in savings credited to subscriber is generally the amount by which the balance in the account for savings_credited_to_subscriber_accounts for the preceding_taxable_year exceed the balance of such account as of the close of the current taxable_year sec_1 c v requires every reciprocal claiming a deduction under section b current sec_832 to mail to each subscriber written notification of the amount credited to his account for the taxable_year the date on which such amount was credited and the date on which the subscriber's right to such amount first would be become fixed if such subscriber had terminated his contract at the close of the company's taxable_year this written notification must be mailed to every subscriber before the 16th day of the third month following the close of the reciprocal's taxable_year subscribers are not required to contribute distributions from their subscribers’ savings accounts in order to become members of the company no financial_instrument is offered by company to subscribers in conjunction with the voluntary contribution of capital from subscriber to company under the terms of the subscribers agreement company is obligated to pay the subscriber savings account balance promptly to its subscribers upon termination of the subscriber’s agreement savings credited to subscribers savings account treated as dividends_paid or declared and deduction for policyholder dividends sec_832 provides that the subscriber must treat the amounts representing savings credited to his account for a taxable_year as a dividend paid or declared for purposes of computing the subscriber's taxable_income sec_1 provides that a subscriber of a reciprocal underwriter or interinsurer entitled to the deduction allowed by section former sec_832 b and paragraph c of sec_1 shall treat amounts representing savings credit to its individual_account for the taxable_year as a dividend paid or declared for purposes of computing his taxable_income sec_1 further provides that to the extent the insurance premium constituted a deductible expense when paid_or_accrued the subscriber's taxable_income for the taxable_year will be increased and any loss for the taxable_year will be decreased by the amount credited to his account sec_832 provides a deduction for dividends_and_similar_distributions paid or declared to policyholders in their capacity as such in computing the taxable_income of an insurance_company other than a mutual fire insurance_company subject_to tax under sec_831 the term paid or declared is construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company sec_1_832-5 of the regulations allows a deduction for policyholder dividends under sec_832 this section further provides that the deduction is the same as that allowed under former section c to mutual insurance_companies subject_to the tax imposed by now repealed section now sec_831 according to sec_1_822-12 the term dividends_to_policyholders means dividends_and_similar_distributions paid or declared to policyholders in their capacity as such and includes amounts returned to policyholders where the amount is not fixed in the insurance_contract but depends upon the experience of the company or the discretion of the management this regulation also provides that savings credited to the individual accounts of the subscribers of a reciprocal are not considered policyholder dividends_paid or declared within the meaning of the former section f however this regulation provides that actual distributions made by a reciprocal with respect to its subscriber account balances are treated as policyholder dividends under former section c for the year paid credits are made to subscriber savings account in amounts as determined by the board_of directors and are calculated in accordance with the subscriber equity allocation plan company will notify its subscribers of amounts credited to their subscriber savings account on or before march following each tax_year in which credits of statutory income are made notification of amounts credited to the subscriber savings account will be sent to each subscriber receiving a credit in accordance with sec_1 c v company’s legal_obligation to pay amounts credited to the subscriber’s savings accounts becomes fixed as of the close of the calendar_year even though the actual crediting and notification to the subscribers may take place after the close of the calendar_year yet prior to march of the following year the portion of taxpayer's income credited to subscribers savings accounts will not exceed taxpayer's naic net_income for the year in the event of termination of a subscriber's insurance_contract the balance in its subscribers savings account will be paid promptly to the subscriber in accordance with terms of the agreement holding accordingly based on the information submitted and representations made it is held that company is allowed a deduction pursuant to sec_832 and c of the code and corresponding regulations no opinion is expressed as to the tax treatment of the proposed transaction under any other provisions of the code and regulations which may be applicable thereto or the tax treatment of any effects resulting from the proposed transaction which are not specifically set forth in this ruling letter no opinion is expressed as to the tax treatment of the capital that is voluntarily contributed by subscribers to company a copy of this ruling should be attached to taxpayer's federal_income_tax return for the taxable_year of the proposed transaction this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours s donald j drees jr acting chief branch office of associate chief_counsel financial institutions products ------------------------------------
